     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 1 of 30 Page ID #:15



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
                                                            6/8/2021
 3   Chief, Criminal Division                                    JB

     POONAM G. KUMAR (Cal. Bar No. 270802)
 4   Assistant United States Attorney
     Deputy Chief, Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0719
 7        Facsimile: (213) 894-6269
          E-mail:    poonam.kumar@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No. CR       2:21-cr-00273-ODW

13             Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                             MARY MARGARET KREUPER
14                   v.

15   MARY MARGARET KREUPER,

16             Defendant.

17

18        1.   This constitutes the plea agreement between MARY MARGARET
19   KREUPER (“defendant”) and the United States Attorney’s Office for the
20   Central District of California (the “USAO”) in the investigation of
21   defendant’s embezzlement of funds belonging to St. James Catholic
22   School (“St. James School”).      This agreement is limited to the USAO
23   and cannot bind any other federal, state, local, or foreign
24   prosecuting, enforcement, administrative, or regulatory authorities.
25                             DEFENDANT’S OBLIGATIONS
26        2.   Defendant agrees to:
27             a.    Give up the right to indictment by a grand jury and,
28   at the earliest opportunity requested by the USAO and provided by the
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 2 of 30 Page ID #:16



 1   Court, appear and plead guilty to a two-count information in the form

 2   attached to this agreement as Exhibit A or a substantially similar

 3   form, which charges defendant with wire fraud, in violation of 18

 4   U.S.C. § 1343, and money laundering, in violation of 18 U.S.C. §

 5   1956(a)(1)(B)(i).

 6             b.    Not contest facts agreed to in this agreement.

 7             c.    Abide by all agreements regarding sentencing contained

 8   in this agreement.

 9             d.    Appear for all court appearances, surrender as ordered

10   for service of sentence, obey all conditions of any bond, and obey

11   any other ongoing court order in this matter.

12             e.    Not commit any crime; however, offenses that would be

13   excluded for sentencing purposes under United States Sentencing

14   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

15   within the scope of this agreement.

16             f.    Be truthful at all times with the United States

17   Probation and Pretrial Services Office and the Court.

18             g.    Pay the applicable special assessments at or before

19   the time of sentencing unless defendant has demonstrated a lack of

20   ability to pay such assessments.

21             h.    Satisfy any and all restitution/fine obligations based

22   on ability to pay by delivering a certified check or money order to

23   the Fiscal Clerk of the Court, to be held until the date of

24   sentencing and, thereafter, applied to satisfy defendant’s

25   restitution/fine balance.     Payments may be made to the Clerk, United

26   States District Court, Fiscal Department, 255 East Temple Street,

27   11th Floor, Los Angeles, California 90012.

28

                                          2
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 3 of 30 Page ID #:17



 1             i.    Ability to pay shall be assessed based on the

 2   Financial Disclosure Statement, referenced below, and all other

 3   relevant information relating to ability to pay.

 4             j.    Defendant agrees that any and all restitution/fine

 5   obligations ordered by the Court will be due in full and immediately.

 6   The government is not precluded from pursuing, in excess of any

 7   payment schedule set by the Court, any and all available remedies by

 8   which to satisfy defendant’s payment of the full financial

 9   obligation, including referral to the Treasury Offset Program.

10             k.    Complete the Financial Disclosure Statement on a form

11   provided by the USAO and, within 30 days of defendant’s entry of a

12   guilty plea, deliver the signed and dated statement, along with all

13   of the documents requested therein, to the USAO by either email at

14   usacac.FinLit@usdoj.gov (preferred) or mail to the USAO Financial

15   Litigation Section at 300 N. Los Angeles St., Suite 7516, Los

16   Angeles, CA 90012.

17             l.    Authorize the USAO to obtain a credit report upon

18   returning a signed copy of this plea agreement.

19             m.    Consent to the USAO inspecting and copying all of

20   defendant’s financial documents and financial information held by the

21   United States Probation and Pretrial Services Office.

22             n.    Agree that all court appearances, including her change

23   of plea hearing and sentencing hearing, may proceed by video-

24   teleconference (“VTC”) or telephone, if VTC is not reasonably

25   available, so long as such appearances are authorized by Order of

26   Chief Judge 20-097 or another order, rule, or statute.          Defendant

27   understands that, under the Constitution, the United States Code, the

28   Federal Rules of Criminal Procedure (including Rules 11, 32, and 43),

                                          3
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 4 of 30 Page ID #:18



 1   she may have the right to be physically present at these hearings.

 2   Defendant understands that right and, after consulting with counsel,

 3   voluntarily agrees to waive it and to proceed remotely.          Defense

 4   counsel also joins in this consent, agreement, and waiver.

 5   Specifically, this agreement includes, but is not limited to, the

 6   following:

 7                     i.    Defendant consents under Section 15002(b) of the

 8   CARES Act to proceed with her change of plea hearing by VTC or

 9   telephone, if VTC is not reasonably available.

10                     ii.   Defendant consents under Section 15002(b) of the

11   CARES Act to proceed with her sentencing hearing by VTC or telephone,

12   if VTC is not reasonably available.

13                     iii. Defendant consents under 18 U.S.C. § 3148 and

14   Section 15002(b) of the CARES Act to proceed with any hearing

15   regarding alleged violations of the conditions of pre-trial release

16   by VTC or telephone, if VTC is not reasonably available.

17                o.   Agree to and not oppose the imposition of the

18   following condition of probation or supervised release:

19        Defendant shall not work in any capacity, whether as a whole or

20        partial owner, employee, volunteer, consultant, or otherwise, in

21        any business that involves the management or control of funds,

22        business accounts, brokerage accounts, and/or bank accounts of

23        another.     Further, defendant shall provide the Probation Officer

24        with access to any and all business records, client lists, and

25        other records pertaining to the operation of any business owned,

26        in whole or in part, by defendant, as directed by the Probation

27        Officer.

28

                                          4
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 5 of 30 Page ID #:19



 1                             THE USAO’S OBLIGATIONS

 2        3.   The USAO agrees to:
 3             a.    Not contest facts agreed to in this agreement.
 4             b.    Abide by all agreements regarding sentencing contained
 5   in this agreement.
 6             c.    At the time of sentencing, provided that defendant
 7   demonstrates an acceptance of responsibility for the offenses up to
 8   and including the time of sentencing, recommend a two-level reduction
 9   in the applicable Sentencing Guidelines offense level, pursuant to
10   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an
11   additional one-level reduction if available under that section.
12                             NATURE OF THE OFFENSES
13        4.   Defendant understands that for defendant to be guilty of
14   the crime charged in count one of the information, that is, wire
15   fraud, in violation of Title 18, United States Code, Section 1343,
16   the following must be true: (1) defendant knowingly devised,
17   participated in, executed and attempted to execute a plan to obtain
18   money or property by means of false or fraudulent pretenses,
19   representations, or promises; (2) the false pretenses,
20   representations, or promises were material; that is, they had a
21   natural tendency to influence, or were capable of influencing, a
22   person to part with money or property; (3) the defendant acted with
23   the intent to defraud; and (4) defendant used, or caused to be used,
24   an interstate wire communication to carry out or attempt to carry out
25   an essential part of the scheme.
26        5.   Defendant understands that for defendant to be guilty of
27   the crime charged in count two of the information, that is, money
28   laundering, in violation of Title 18, United States Code, Section
                                          5
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 6 of 30 Page ID #:20



 1   1956(a)(1)(B)(i), 2(b), the following must be true: (1) defendant

 2   conducted or willfully caused to be conducted, a financial

 3   transaction involving property that represented the proceeds of wire

 4   fraud; (2) defendant knew that the property represented the proceeds

 5   of some form of unlawful activity; and (3) defendant knew that the

 6   transaction was designed in whole or in part to conceal or disguise

 7   the nature, location, source, ownership, control of the proceeds.

 8                            PENALTIES AND RESTITUTION

 9        6.   Defendant understands that the statutory maximum sentence
10   that the Court can impose for a violation of Title 18, United States
11   Code, Section 1343, is: 20 years of imprisonment; a 3-year period of
12   supervised release; a fine of $250,000 or twice the gross gain or
13   gross loss resulting from the offense, whichever is greatest; and a
14   mandatory special assessment of $100.
15        7.   Defendant understands that the statutory maximum sentence
16   that the Court can impose for a violation of Title 18, United States
17   Code, Section 1956(a)(1)(B), is: 20 years of imprisonment; a 3-year
18   period of supervised release; a fine of $500,000 00 or twice the
19   value of the property involved in the transaction, whichever is
20   greatest; and a mandatory special assessment of $100.
21        8.   Defendant understands, therefore, that the total maximum
22   sentence for all offenses to which defendant is pleading guilty is:
23   40 years of imprisonment; a 3-year period of supervised release; a
24   fine of $750,000 or twice the gross gain or gross loss resulting from
25   the offenses, whichever is greatest; and mandatory special
26   assessments of $200.
27        9.   Defendant understands that defendant will be required to
28   pay full restitution to the victim of the offenses to which defendant
                                          6
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 7 of 30 Page ID #:21



 1   is pleading guilty.    Defendant agrees that, in return for the USAO’s

 2   compliance with its obligations under this agreement, the Court may

 3   order restitution to persons other than the victim of the offenses to

 4   which defendant is pleading guilty and in amounts greater than those

 5   alleged in the counts to which defendant is pleading guilty.           In

 6   particular, defendant agrees that the Court may order restitution to

 7   any victim of any of the following for any losses suffered by that

 8   victim as a result of any relevant conduct, as defined in U.S.S.G.

 9   § 1B1.3, in connection with the offenses to which defendant is

10   pleading guilty.    The parties currently believe that the applicable

11   amount of restitution is approximately $835,339, but recognize and

12   agree that this amount could change based on facts that come to the

13   attention of the parties prior to sentencing.

14        10.   Defendant understands that supervised release is a period

15   of time following imprisonment during which defendant will be subject

16   to various restrictions and requirements.        Defendant understands that

17   if defendant violates one or more of the conditions of any supervised

18   release imposed, defendant may be returned to prison for all or part

19   of the term of supervised release authorized by statute for the

20   offense that resulted in the term of supervised release, which could

21   result in defendant serving a total term of imprisonment greater than

22   the statutory maximum stated above.

23        11.   Defendant understands that, by pleading guilty, defendant

24   may be giving up valuable government benefits and valuable civic

25   rights, such as the right to vote, the right to possess a firearm,

26   the right to hold office, and the right to serve on a jury.

27   Defendant understands that she is pleading guilty to a felony and

28   that it is a federal crime for a convicted felon to possess a firearm

                                          7
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 8 of 30 Page ID #:22



 1   or ammunition.   Defendant understands that the convictions in this

 2   case may also subject defendant to various other collateral

 3   consequences, including but not limited to revocation of probation,

 4   parole, or supervised release in another case and suspension or

 5   revocation of a professional license.       Defendant understands that

 6   unanticipated collateral consequences will not serve as grounds to

 7   withdraw defendant’s guilty pleas.

 8        12.    Defendant and her counsel have discussed the fact that, and

 9   defendant understands that, if defendant is not a United States

10   citizen, the convictions in this case makes it practically inevitable

11   and a virtual certainty that defendant will be removed or deported

12   from the United States.     Defendant may also be denied United States

13   citizenship and admission to the United States in the future.

14   Defendant understands that while there may be arguments that

15   defendant can raise in immigration proceedings to avoid or delay

16   removal, removal is presumptively mandatory and a virtual certainty

17   in this case.    Defendant further understands that removal and

18   immigration consequences are the subject of a separate proceeding and

19   that no one, including her attorney or the Court, can predict to an

20   absolute certainty the effect of her convictions on her immigration

21   status.    Defendant nevertheless affirms that she wants to plead

22   guilty regardless of any immigration consequences that her pleas may

23   entail, even if the consequence is automatic removal from the United

24   States.

25                                   FACTUAL BASIS

26        13.    Defendant admits that defendant is, in fact, guilty of the
27   offenses to which defendant is agreeing to plead guilty.          Defendant
28   and the USAO agree to the statement of facts attached as Exhibit B
                                          8
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 9 of 30 Page ID #:23



 1   and agree that this statement of facts is sufficient to support pleas

 2   of guilty to the charges described in this agreement and to establish

 3   the Sentencing Guidelines factors set forth in paragraph 15 below but

 4   is not meant to be a complete recitation of all facts relevant to the

 5   underlying criminal conduct or all facts known to either party that

 6   relate to that conduct.

 7                                SENTENCING FACTORS

 8        14.   Defendant understands that in determining defendant’s
 9   sentence the Court is required to calculate the applicable Sentencing
10   Guidelines range and to consider that range, possible departures
11   under the Sentencing Guidelines, and the other sentencing factors set
12   forth in 18 U.S.C. § 3553(a).      Defendant understands that the
13   Sentencing Guidelines are advisory only, that defendant cannot have
14   any expectation of receiving a sentence within the calculated
15   Sentencing Guidelines range, and that after considering the
16   Sentencing Guidelines and the other § 3553(a) factors, the Court will
17   be free to exercise its discretion to impose any sentence it finds
18   appropriate up to the maximum set by statute for the crimes of
19   conviction.
20        15.   Defendant and the USAO agree to the following applicable
21   Sentencing Guidelines factors:
22     Base Offense Level:                      7   [U.S.S.G. § 2B1.1(a)(1)(B)]
23     Specific Offense
       Characteristics:
24
       Loss of More Than $550,000             +14   [U.S.S.G. § 2B1.1(b)(1)(H)]
25
       Money Laundering                        +2   [U.S.S.G. § 2S1.1(b)(2)(B)]
26
       Abuse of Position of Trust              +2            [U.S.S.G. § 3B1.3]
27

28

                                          9
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 10 of 30 Page ID #:24



 1   Defendant and the USAO reserve the right to argue that additional

 2   specific offense characteristics, adjustments, and departures under

 3   the Sentencing Guidelines are appropriate.

 4        16.   Defendant understands that there is no agreement as to

 5   defendant’s criminal history or criminal history category.

 6        17.   Defendant and the USAO reserve the right to argue for a

 7   sentence outside the sentencing range established by the Sentencing

 8   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

 9   (a)(2), (a)(3), (a)(6), and (a)(7).       By way of example, but not

10   limitation, the parties agree that, because the justice system is

11   facing an unprecedented crisis through the backlog of cases,

12   defendant is entitled to a two-level variance as recognition of

13   defendant’s early acceptance of responsibility, which will lessen the

14   burden on the court system by: (1) waiving any right to presence and

15   pleading guilty at the earliest opportunity by VTC (or telephone, if

16   VTC is not reasonably available); (2) waiving any right to presence

17   and agreeing to be sentenced by VTC (or telephone, if VTC is not

18   reasonably available) should the Central District of California’s

19   General Order allow for it; (3) agreeing to appear at all other times

20   by VTC or telephone; and (4) waiving all appellate rights.

21                         WAIVER OF CONSTITUTIONAL RIGHTS

22        18.   Defendant understands that by pleading guilty, defendant
23   gives up the following rights:
24              a.    The right to persist in a plea of not guilty.
25              b.    The right to a speedy and public trial by jury.
26              c.    The right to be represented by counsel –- and if
27   necessary have the Court appoint counsel -- at trial.          Defendant
28   understands, however, that, defendant retains the right to be
                                          10
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 11 of 30 Page ID #:25



 1   represented by counsel –- and if necessary have the Court appoint

 2   counsel –- at every other stage of the proceeding.

 3              d.    The right to be presumed innocent and to have the

 4   burden of proof placed on the government to prove defendant guilty

 5   beyond a reasonable doubt.

 6              e.    The right to confront and cross-examine witnesses

 7   against defendant.

 8              f.    The right to testify and to present evidence in

 9   opposition to the charges, including the right to compel the

10   attendance of witnesses to testify.

11              g.    The right not to be compelled to testify, and, if

12   defendant chose not to testify or present evidence, to have that

13   choice not be used against defendant.

14              h.    Any and all rights to pursue any affirmative defenses,

15   Fourth Amendment or Fifth Amendment claims, and other pretrial

16   motions that have been filed or could be filed.

17                         WAIVER OF APPEAL OF CONVICTIONS

18        19.   Defendant understands that, with the exception of an appeal
19   based on a claim that defendant’s guilty pleas were involuntary, by
20   pleading guilty defendant is waiving and giving up any right to
21   appeal defendant’s convictions on the offenses to which defendant is
22   pleading guilty.    Defendant understands that this waiver includes,
23   but is not limited to, arguments that the statutes to which defendant
24   is pleading guilty are unconstitutional, and any and all claims that
25   the statement of facts provided herein is insufficient to support
26   defendant’s pleas of guilty.
27

28

                                          11
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 12 of 30 Page ID #:26



 1                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

 2        20.     Defendant gives up the right to appeal all of the
 3   following:    (a) the procedures and calculations used to determine and
 4   impose any portion of the sentence; (b) the term of imprisonment
 5   imposed by the Court, provided it is at or below the high-end of the
 6   Sentencing Guidelines range corresponding to an offense level of 20
 7   and the criminal history category calculated by the Court; (c) the
 8   fine imposed by the Court, provided it is within the statutory
 9   maximum; (d) to the extent permitted by law, the constitutionality or
10   legality of defendant’s sentence, provided it is within the statutory
11   maximum; (e) the amount and terms of any restitution order; (f) the
12   term of probation or supervised release imposed by the Court,
13   provided it is within the statutory maximum; and (g) any of the
14   following conditions of probation or supervised release imposed by
15   the Court: the conditions set forth in Second Amended General Order
16   20-04 of this Court; the drug testing conditions mandated by 18
17   U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and drug use
18   conditions authorized by 18 U.S.C. § 3563(b)(7).
19        21.     The USAO agrees that, provided all portions of the sentence
20   are at or below the statutory maximum specified above the USAO gives
21   up its right to appeal any portion of the sentence, with the
22   exception that the USAO reserves the right to appeal the amount of
23   restitution ordered.
24                           WAIVER OF COLLATERAL ATTACK
25        22.     Defendant also gives up any right to bring a post-
26   conviction collateral attack on the convictions or sentence,
27   including any order of restitution, except a post-conviction
28   collateral attack based on a claim of ineffective assistance of
                                          12
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 13 of 30 Page ID #:27



 1   counsel, a claim of newly discovered evidence, or an explicitly

 2   retroactive change in the applicable Sentencing Guidelines,

 3   sentencing statutes, or statutes of conviction.         Defendant

 4   understands that this waiver includes, but is not limited to,

 5   arguments that the statutes to which defendant is pleading guilty is

 6   unconstitutional, that newly discovered evidence purportedly supports

 7   defendant’s innocence, and any and all claims that the statement of

 8   facts provided herein is insufficient to support defendant’s pleas of

 9   guilty.

10                       RESULT OF WITHDRAWAL OF GUILTY PLEA

11        23.   Defendant agrees that if, after entering guilty pleas
12   pursuant to this agreement, defendant seeks to withdraw and succeeds
13   in withdrawing defendant’s guilty pleas on any basis other than a
14   claim and finding that entry into this plea agreement was
15   involuntary, then the USAO will be relieved of all of its obligations
16   under this agreement.
17                   RESULT OF VACATUR, REVERSAL OR SET-ASIDE
18        24.   Defendant agrees that if either count of conviction is
19   vacated, reversed, or set aside, the USAO may: (a) ask the Court to
20   resentence defendant on the remaining counts of conviction, with both
21   the USAO and defendant being released from any stipulations regarding
22   sentencing contained in this agreement, (b) ask the Court to void the
23   entire plea agreement and vacate defendant’s guilty pleas on the
24   remaining count of conviction, with both the USAO and defendant being
25   released from all their obligations under this agreement, or
26   (c) leave defendant’s remaining convictions, sentence, and plea
27   agreement intact.    Defendant agrees that the choice among these three
28   options rests in the exclusive discretion of the USAO.
                                          13
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 14 of 30 Page ID #:28



 1                           EFFECTIVE DATE OF AGREEMENT

 2        25.   This agreement is effective upon signature and execution of
 3   all required certifications by defendant, defendant’s counsel, and an
 4   Assistant United States Attorney.
 5                                BREACH OF AGREEMENT
 6        26.   Defendant agrees that if defendant, at any time after the
 7   effective date of this agreement, and an Assistant United States
 8   Attorney, knowingly violates or fails to perform any of defendant’s
 9   obligations under this agreement (“a breach”), the USAO may declare
10   this agreement breached.     All of defendant’s obligations are
11   material, a single breach of this agreement is sufficient for the
12   USAO to declare a breach, and defendant shall not be deemed to have
13   cured a breach without the express agreement of the USAO in writing.
14   If the USAO declares this agreement breached, and the Court finds
15   such a breach to have occurred, then: (a) if defendant has previously
16   entered guilty pleas pursuant to this agreement, defendant will not
17   be able to withdraw the guilty pleas, and (b) the USAO will be
18   relieved of all its obligations under this agreement.
19           COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES
20                                OFFICE NOT PARTIES
21        27.   Defendant understands that the Court and the United States
22   Probation and Pretrial Services Office are not parties to this
23   agreement and need not accept any of the USAO’s sentencing
24   recommendations or the parties’ agreements to facts or sentencing
25   factors.
26        28.   Defendant understands that both defendant and the USAO are
27   free to: (a) supplement the facts by supplying relevant information
28   to the United States Probation and Pretrial Services Office and the

                                          14
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 15 of 30 Page ID #:29



 1   Court, (b) correct any and all factual misstatements relating to the

 2   Court’s Sentencing Guidelines calculations and determination of

 3   sentence, and (c) argue on appeal and collateral review that the

 4   Court’s Sentencing Guidelines calculations and the sentence it

 5   chooses to impose are not error, although each party agrees to

 6   maintain its view that the calculations in paragraph 15 are

 7   consistent with the facts of this case.        While this paragraph permits

 8   both the USAO and defendant to submit full and complete factual

 9   information to the United States Probation and Pretrial Services

10   Office and the Court, even if that factual information may be viewed

11   as inconsistent with the facts agreed to in this agreement, this

12   paragraph does not affect defendant’s and the USAO’s obligations not

13   to contest the facts agreed to in this agreement.

14        29.   Defendant understands that even if the Court ignores any

15   sentencing recommendation, finds facts or reaches conclusions

16   different from those agreed to, and/or imposes any sentence up to the

17   maximum established by statute, defendant cannot, for that reason,

18   withdraw defendant’s guilty pleas, and defendant will remain bound to

19   fulfill all defendant’s obligations under this agreement.           Defendant

20   understands that no one –- not the prosecutor, defendant’s attorney,

21   or the Court –- can make a binding prediction or promise regarding

22   the sentence defendant will receive, except that it will be within

23   the statutory maximum.

24                             NO ADDITIONAL AGREEMENTS

25        30.   Defendant understands that, except as set forth herein,
26   there are no promises, understandings, or agreements between the USAO
27   and defendant or defendant’s attorney, and that no additional
28

                                          15
Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 16 of 30 Page ID #:30




                                                 
Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 17 of 30 Page ID #:31
Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 18 of 30 Page ID #:32
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 19 of 30 Page ID #:33



 1                                     EXHIBIT A

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               CR No.

11             Plaintiff,                    I N F O R M A T I O N

12             v.                            [18 U.S.C. § 1343: Wire Fraud; 18
                                             U.S.C. § 1956(a)(1)(B)(i): Money
13   MARY MARGARET KREUPER,                  Laundering]
14             Defendant.

15

16        The Acting United States Attorney charges:
17                                     COUNT ONE
18                                [18 U.S.C. § 1343]
19   A.   INTRODUCTORY ALLEGATIONS
20        At times relevant to this Information:
21        1.    Defendant MARY MARGARET KREUPER resided in Los Angeles
22   County, within the Central District of California.
23        2.    Defendant KREUPER was a member of an order of nuns
24   affiliated with the Catholic Church (the “order”) and located in Los
25   Angeles County, within the Central District of California.           As a nun,
26   defendant KREUPER took a vow of poverty and her living expenses were
27   paid for by the order.     For 28 years until her retirement in 2018,
28   defendant KREUPER was employed as principal of St. James Catholic
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 20 of 30 Page ID #:34



 1   School (“St. James School”), an elementary school located in

 2   Torrance, California, within the Central District of California.              All

 3   monies earned by defendant KREUPER for her employment at the St.

 4   James School were to be paid to the order.

 5        3.    As principal of the St. James School, defendant KREUPER was

 6   responsible for overseeing and managing the financial affairs of the

 7   school, including by properly accounting for and safeguarding the

 8   school’s finances.    In order to allow her to fulfill these

 9   responsibilities, St. James School and its administrators (the

10   “Administration”) entrusted defendant KREUPER with the management and

11   control of the school’s bank accounts.        Consistent with these

12   responsibilities, defendant KREUPER oversaw the receipt of cash and

13   checks from parents of students enrolled at the St. James School,

14   including checks to pay for tuition, school fees, and to make

15   charitable donations to the school.        Defendant KREUPER was

16   responsible for causing these monies to be deposited into the

17   school’s bank accounts and ensuring that the funds were appropriately

18   accounted for in the school’s financial records.

19        4.    To ensure that the school’s finances were properly managed,

20   the Administration required defendant KREUPER to submit monthly and

21   annual reports summarizing the financial position of the school.              The

22   monthly reports contained information about the amount of tuition

23   received as well as the expenses incurred by the school.           The annual

24   financial reports contained a detailed summary of the St. James

25   School’s finances that included, among other information, the

26   following: (a) a profit and loss statement for the St. James School;

27   (b) a balance sheet for the St. James School; (c) a breakdown of all

28   income received by the St. James School, including the income

                                            2
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 21 of 30 Page ID #:35



 1   received from tuition, fees, and donations; (d) a breakdown of all

 2   expenses paid by the school, including salaries paid to the staff and

 3   payments for repairs and maintenance of land and equipment; (e) a

 4   list of all bank accounts used by the school in the prior year,

 5   including the name on the account, the name of the bank at which the

 6   account was held, the account number, and the balance as of the end

 7   of the year; and (f) bank statements and bank reconciliations for

 8   each account listed on the report.

 9           5.   St. James School held its funds in bank accounts in its

10   name.    In or about March 1986, an account in the name of St. James

11   School was opened at Parishioners Federal Credit Union (the “St.

12   James Savings Account”).     In or around April 1995, defendant KREUPER

13   became a signatory on this account.

14           6.   In or around March 1998, the Administration opened another

15   account in the name of St. James School at Parishioners Federal

16   Credit Union to pay for the living expenses of defendant KREUPER and

17   the other nuns employed by the St. James School (“St. James Convent

18   Account”).    Defendant KREUPER was a signatory on the St. James

19   Convent Account.

20   B.      THE SCHEME TO DEFRAUD

21           7.   Beginning at least as early as in or about 2008 and
22   continuing through in or about September 2018, in Los Angeles County,
23   within the Central District of California, and elsewhere, defendant
24   KREUPER, knowingly and with the intent to defraud, devised,
25   participated in, executed, and attempted to execute a scheme to
26   defraud St. James School and the Administration as to material
27   matters, and to obtain moneys, funds, assets, and other property
28   owned by an in the custody and control of St. James School and the
                                            3
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 22 of 30 Page ID #:36



 1   Administration by means of false and fraudulent pretenses,

 2   representations, and promises, and the concealment of material facts.

 3        8.    The fraudulent scheme operated, in substance, in the

 4   following manner:

 5              a.     Defendant KREUPER took possession of cash and checks

 6   made payable to St. James School from parents of St. James School

 7   students, and, without the knowledge and authorization of St. James

 8   School and/or the Administration, fraudulently diverted these funds

 9   by depositing them into the St. James Convent Account.          Defendant

10   KREUPER also deposited funds intended for St. James School into the

11   St. James Savings Account.

12              b.     Without the knowledge and authorization of St. James

13   School and/or the Administration, defendant KREUPER then used

14   diverted funds deposited into the St. James Convent Account and St.

15   James Savings Account to pay for expenses that the order would not

16   have approved, much less paid for, including large gambling expenses

17   incurred at casinos and certain credit card charges.

18              c.     In order to further and conceal her fraudulent scheme,

19   defendant KREUPER falsified the monthly and annual St. James School’s

20   financial reports.    Specifically, in these reports, defendant KREUPER

21   failed to account for the receipt of the diverted funds, the transfer

22   of those funds to accounts used by defendant KREUPER, and the use of

23   those funds by defendant KREUPER.       Further, in these reports,

24   defendant KREUPER failed to include any reference to the St. James

25   Convent Account and the St. James Savings Account, and failed to

26   include the entirety of the funds deposited into and withdrawn from

27   these accounts.    By falsifying these reports in this way, defendant

28   KREUPER lulled St. James School and the Administration into believing

                                            4
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 23 of 30 Page ID #:37



 1   the school’s finances were being properly accounted for and its

 2   financial assets properly safeguarded, which, in turn, allowed

 3   defendant KREUPER to maintain her access and control of the school’s

 4   finances and accounts and thus, to continue operating the fraudulent

 5   scheme.

 6              d.    In order to conceal the scheme, defendant KREUPER

 7   directed St. James School employees to alter and destroy financial

 8   records belonging to St. James School during a school audit.

 9              e.    As a result of the fraudulent scheme, defendant

10   KREUPER obtained for her personal use approximately $835,000 in funds

11   belonging to the St. James School.

12   C.   EXECUTION OF THE FRAUDULENT SCHEME

13        9.    On or about March 1, 2017, in Los Angeles County, within
14   the Central District of California, and elsewhere, defendant KREUPER,
15   in order to execute the fraudulent scheme described above, deposited
16   approximately $5,737.75 in checks made payable to St. James School
17   into the St. James Convent Account.
18

19

20

21

22

23

24

25

26

27

28

                                            5
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 24 of 30 Page ID #:38



 1                                     COUNT TWO

 2                     [18 U.S.C. §§ 1956(a)(1)(B)(i), 2(b)]
 3        10.    The Acting United States Attorney realleges paragraphs 1
 4   through 3 and 5 of this Information here.
 5        11.    On or about April 25, 2017, in Los Angeles County, within
 6   the Central District of California, and elsewhere, defendant KREUPER
 7   knowingly conducted, and willfully caused to be conducted, a
 8   financial transaction, namely, the withdrawal by means of check of
 9   approximately $6,000 from the St. James School Convent Account,
10   affecting interstate commerce, knowing that the funds involved in the
11   transaction represented the proceeds of some form of unlawful
12   activity, and which property was, in fact, the proceeds of a
13   specified unlawful activity, that is, wire fraud, in violation of
14   Title 18, United States Code, Section 1343, and knowing that such
15   transaction was designed, in whole or in part, to conceal and
16   disguise the nature, location, source, ownership, and control of such
17   proceeds.
18                                          TRACY L. WILKISON
                                            United States Attorney
19

20

21                                          SCOTT M. GARRINGER
                                            Assistant United States Attorney
22                                          Chief, Criminal Division
23                                          RANEE A. KATZENSTEIN
                                            Assistant United States Attorney
24                                          Chief, Major Frauds Section
25                                          POONAM G. KUMAR
                                            Assistant United States Attorney
26                                          Deputy Chief, Major Frauds Section
27

28

                                            6
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 25 of 30 Page ID #:39



 1                                     EXHIBIT B

 2        STATEMENT OF FACTS IN SUPPORT OF PLEA AGREEMENT FOR DEFENDANT

 3        MARY MARGARET KREUPER
 4        Beginning at least as early as in or about 2008 and continuing
 5   through in or about September 2018, in Los Angeles County, within the
 6   Central District of California, and elsewhere, defendant MARY
 7   MARGARET KREUPER, knowingly and with the intent to defraud, devised,
 8   participated in, executed, and attempted to execute a scheme to
 9   defraud St. James Catholic School, an elementary school located in
10   Torrance, California (“St. James School”), and its administrators
11   (the “Administration”) as to material matters, and to obtain moneys,
12   funds, assets, and other property owned by an in the custody and
13   control of St. James School and the Administration by means of false
14   and fraudulent pretenses, representations, and promises, and the
15   concealment of material facts.
16        At all relevant times, defendant KREUPER was a member of an
17   order of nuns affiliated with the Catholic Church (the “order”) and
18   located in Los Angeles County, within the Central District of
19   California.   As a nun, defendant KREUPER took a vow of poverty and
20   her living expenses were paid for by the order.         For 28 years until
21   her retirement in 2018, defendant KREUPER, a resident of Los Angeles
22   County, was employed as the principal of the St. James School.            All
23   monies earned by defendant KREUPER from her employment at the St.
24   James School were paid to the order.
25        As principal of the St. James School, defendant KREUPER was
26   responsible for overseeing and managing the financial affairs of the
27   school, including by properly accounting for and safeguarding the
28   school’s finances.    In order to allow her to fulfill these
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 26 of 30 Page ID #:40



 1   responsibilities, the Administration entrusted defendant KREUPER with

 2   the management and control of the School’s bank accounts.           Consistent

 3   with these responsibilities, defendant KREUPER oversaw the receipt of

 4   cash and checks from parents of students enrolled at the St. James

 5   School, including checks to pay for tuition, school fees, and

 6   charitable donations to the school.        Defendant KREUPER was

 7   responsible for causing these monies to be deposited into the

 8   school’s bank accounts and ensuring that the funds were appropriately

 9   accounted for in the school’s financial records.

10        To ensure that the school’s finances were properly managed, the

11   Administration required defendant KREUPER to submit monthly and

12   annual reports summarizing the financial position of the school.              The

13   monthly reports contained information about the amount of tuition

14   received as well as the expenses incurred by the school.           The annual

15   financial reports contained a detailed summary of the St. James

16   School’s finances that included, among other information, the

17   following: (a) a profit and loss statement for the school; (b) a

18   balance sheet for the school; (c) a breakdown of all income received

19   by the school, including the income received from tuition, fees, and

20   donations; (d) a breakdown of all expenses paid by the school,

21   including salaries paid to the staff and payments for repairs and

22   maintenance of land and equipment; (e) a list of all bank accounts

23   used by the school in the prior year, including the name on the

24   account, the name of the bank at which the account was held, the

25   account number, and the balance as of the end of the year; and (f)

26   bank statements and bank reconciliations for each account listed on

27   the report.

28

                                            2
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 27 of 30 Page ID #:41



 1        St. James School held its funds in bank accounts in its name.

 2   In or about March 1986, an account in the name of St. James School

 3   was opened at Parishioners Federal Credit Union (the “St. James

 4   Savings Account”).    In or around April 1995, defendant KREUPER became

 5   a signatory on this account.

 6        In or around March 1998, the Administration opened another

 7   account in the name of St. James School at Parishioners Federal

 8   Credit Union to pay for the living expenses of defendant KREUPER and

 9   the other nuns employed by St. James School (“St. James Convent

10   Account”).   Defendant KREUPER was a signatory on the St. James

11   Convent Account.

12        Without the knowledge and authorization of the St. James School

13   and/or the Administration, defendant KREUPER took possession of cash

14   and checks made payable to St. James School from parents of St. James

15   School students, and fraudulently diverted these funds by depositing

16   the cash and checks into the St. James Convent Account.          Defendant

17   KREUPER also deposited funds intended for St. James School into the

18   St. James Savings Account.      After depositing the funds into the St.

19   James Convent Account and St. James Savings Account, defendant

20   KREUPER then used, again without the knowledge and authorization of

21   St. James School and/or the Administration, the funds diverted from

22   the St. James Convent Account and the St. James Savings Account to

23   pay for expenses that the order would not have approved, much less

24   paid for, including large gambling expenses incurred at casinos and

25   certain credit card charges.

26        In order to further and conceal her fraudulent scheme, defendant

27   KREUPER falsified the monthly and annual St. James School’s financial

28   reports.   Specifically, in these reports, defendant KREUPER failed to

                                            3
     Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 28 of 30 Page ID #:42



 1   account for the receipt of the diverted funds, the transfer of those

 2   funds to accounts used by defendant KREUPER, and the use of those

 3   funds by defendant KREUPER.      Further, in these reports, defendant

 4   KREUPER failed to include any reference to the St. James Convent

 5   Account and the St. James Savings Account, and failed to include the

 6   entirety of the funds deposited into and withdrawn from these

 7   accounts.   By falsifying the reports in this way, defendant KREUPER

 8   lulled St. James School and the Administration into believing that

 9   the school’s finances were being properly accounted for and its

10   financial assets properly safeguarded, which, in turn, allowed

11   defendant KREUPER to maintain her access and control of the school’s

12   finances and accounts and, thus, continue operating the fraudulent

13   scheme.

14        In furtherance of the scheme described above, on March 1, 2017,

15   in Los Angeles County, within the Central District of California,

16   defendant KREUPER deposited approximately $5,737.75 in checks made

17   payable to St. James School into the St. James Convent Account at the

18   Parishioners Federal Credit Union branch in Torrance, California,

19   thereby causing an interstate wire communication.         Thereafter, on

20   April 25, 2017, in Los Angeles County, within the Central District of

21   California, and elsewhere, defendant KREUPER knowingly conducted, and

22   willfully caused to be conducted, a financial transaction, namely,

23   the withdrawal by means of check of approximately $6,000 from the St.

24   James Convent Account, affecting interstate commerce, knowing that

25   the funds involved in the transaction represented the proceeds of

26   some form of unlawful activity, and which property was, in fact, the

27   proceeds of a specified unlawful activity, that is, wire fraud and

28   knowing that such transaction was designed, in whole or in part, to

                                            4
Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 29 of 30 Page ID #:43
Case 2:21-cr-00273-ODW Document 6 Filed 06/08/21 Page 30 of 30 Page ID #:44
